         Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 1 of 19




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION

    LABARRION HARRIS,                      )
                                           )
                                           )
                    Plaintiff,             )
                                           )
    v.                                     )                CV619-097
                                           )
    BERNARD HILL, et al.,                  )
                                           )
                                           )
                    Defendants.            )

                    REPORT AND RECOMMENDATION

          Proceeding pro se and in forma pauperis, plaintiff LaBarrion Harris

brought this Complaint alleging that prison officials interfered with the

practice of his religion. Doc. 1. He later filed an amendment to the

complaint alleging the use of excessive force. See doc. 8. Also pending

before the court are two motions for injunctive relief. Docs. 9 and 10. The

Court granted plaintiffs’ request to pursue this case in forma pauperis

(IFP), doc. 3, and he has provided all requested documentation, docs. 6 and

7. The Court now screens the Complaint pursuant to 28 U.S.C. §1915A.1

1
  The Prison Litigation Reform Act of 1995 (PLRA), Pub. L. No. 104-134, 110 Stat.
1321-71, sets forth procedures governing the filing of complaints in federal court by
prisoners and other detainees. In cases seeking redress from a government entity or
its officials, the PLRA requires a preliminary screening in order to “identify cognizable
     Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 2 of 19




                                  BACKGROUND

      Plaintiff identifies as a member of the Nazarite faith and professes

that a tenet of that faith requires him to abstain from cutting his hair.2

Doc. 1 at 7. In April 2019, plaintiff wrote to Hill, the prison Chaplain,

requesting a special religious accommodation to be excused from the hair

length restrictions imposed by the prison. Id. Hill did not respond to the

request. Id. As the special dispensation was not granted, on May 16, 2019,

prison officials forcibly cut plaintiff’s hair. Id. For protesting the forced

cutting, he was placed in segregation. Id. In July 2019, plaintiff renewed

his request for Hill to grant special permission to grow his hair. Id. The


complaints” and to dismiss, prior to service, any complaint that is “frivolous, malicious,
or fails to state a claim upon which relief may be granted” or that “seeks monetary
relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A.

The Court applies Federal Rule of Civil Procedure 12(b)(6) standards in screening a
complaint pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278–79
(11th Cir. 2001). In doing so, allegations in plaintiff’s Complaint are taken as true
and construed in the light most favorable to him. Bumpus v. Watts, 448 F. App’x 3,
4 n.1 (11th Cir. 2011). Conclusory allegations alone, however, are not sufficient.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (discussing a Rule 12(b)(6) dismissal).
2 The Court understands the plaintiff’s identification as a “Nazarite” to mean that he,
as part of his personal worship, has committed to the religious vow described in
Numbers 6:1–21 from the Christian Bible and Jewish Torah. Among the elements of
this commitment is to abstain from cutting the hair on one’s head. See Numbers 6:5
(“All the days of the vow of his separation there shall no razor come upon his head:
until the days be fulfilled, in the which he separateth himself unto the Lord, he shall
be holy, and shall let the locks of the hair of his head grow.”). It is unclear from the
complaint if plaintiff considers himself to be a member of any organized religious sect
or denomination.
       Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 3 of 19




request was denied. Id. When asked about the denial, Hill explained that

the request could not be granted because it would violate prison policy. Id.

        In November 2019, while waiting for a meal, plaintiff was instructed

by McFarland to leave the food line and get a haircut. Doc. 8 at 1. He

protested, stating that he had a right to exercise his religion and that his

hair did not violate the prison policy or threatened prison security. Id.

McFarland directed plaintiff to turn around to be handcuffed. Id. Plaintiff

continued to protest and pulled his arm away. Id. McFarland subdued

plaintiff with his stun gun and escorted him to medical.          Id.   While

walking, though plaintiff was restrained, McFarland “rammed [his] head

into a brick wall.” Id. Plaintiff’s hair was then forcibly cut and he was

placed in segregation. Id.

                               DISCUSSION

  I.      United States as a Party

        Plaintiff brings claims against the United States alleging that the

policy of Smith State Prison denies his of equal protection under the law

and is inconsistent with the policies of other prisons in different parts of

the country. Doc. 1 at 7–8. He bases this claim on the misconception that

the “Georgia Department of Corrections is a possession of the United
     Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 4 of 19




States.”     Id. at 7.   As its name implies, the Georgia Department of

Corrections is an agency of the State of Georgia, not the United States. As

plaintiff has alleged no bad act by the federal government, his claims

against the United States should be DISMISSED.

   II.     First Amendment/RLUIPA

         Plaintiff alleges that the refusal to excuse him from the policy

mandating short hair infringes on his First Amendment free exercise

rights. Prisoners unquestionably retain the rights afforded by the First

Amendment, however, many rights are curtailed or limited as a condition

of lawful incarceration. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348

(1987). When a prison policy is challenged as unconstitutional, the Court

must consider whether it “is reasonably related to legitimate penological

interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). As the Court has

previously noted, “[i]n a prison setting, to demonstrate a free exercise

violation, a plaintiff must show that prison officials administered or

implemented a policy or regulation, not reasonably related to any

legitimate penological interest or security measure, which substantially

burdens and significantly interferes with the practice of his religion or

restricts his free exercise of a sincerely held religious belief.” Hoke v. Lyle,
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 5 of 19




2016 WL 4197590, at * 6 (S.D. Ga. Aug. 8, 2016) (quoting Hosey-Bey v.

Williams, 2015 WL 4988388, at * 6 (M.D. Ala. Aug. 19, 2015).

     Plaintiff has alleged that the enforcement of the prison’s hair length

restriction would substantially burden the practice of his religion, which

proscribes the cutting of a practitioner’s hair.    He has not, however,

claimed that the challenged policy is unrelated to a legitimate interest.

The Eleventh Circuit has repeatedly found that prison grooming policies

serve multiple legitimate purposes, in addition to promoting security. See,

e.g., Knight v. Thompson, 797 F.3d 934, 945 (11th Cir. 2015) (recognizing

the security, discipline, hygiene, and safety interests in prison policy

limiting hair length); Martinelli v. Dugger, 817 F.2d 1499, 1506–07 (11th

Cir 1987) superseded by statute (prison hair length rule and shaving

regulations upheld as constitutional under First Amendment and were

“rationally related to substantial government interests” of maintaining

security and in identifying escapees); Harris v. Chapman, 97 F.3d 499, 504

(11th Cir. 1996) (finding hair length restrictions constitutional and

acknowledging identification of escapees and the preventing of secreted

contraband as legitimate interests). The best argument that plaintiff

offers is in suggesting that long hair does not pose a security threat. Doc.
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 6 of 19




1 at 8. As plaintiff is proceeding pro se and other claims in the Complaint

survive screening, the Court will adopt a charitable reading of the

pleading. See Faulk v. City of Orlando, 731 F.2d 787, 790 (11th Cir. 1984)

(determining that for purposes of sufficiency review, the pro se petitioner’s

complaint encompassed the initial submission and subsequent efforts to

amend complaint, consistent with the “established rule of liberal

construction for pro se pleadings”) Therefore, plaintiff’s free exercise

claim survives frivolity review.

     Though plaintiff frames his religious infringement claim solely

through the lens of the First Amendment, the Court will liberally construe

it to also allege a violation of the Religious Land Use and Institutionalized

Persons Act (RLUIPA), 42 U.S.C. § 2000cc, et seq., which provides a

greater degree of protection than the First Amendment’s Free Exercise

Clause, as it requires the government to justify substantial burdens on

religious practice by a “compelling, rather than merely a legitimate,

governmental interest.” Smith v. Allen, 502 F.3d 1255, 1266 (11th Cir.

2007), abrogated on other grounds by Sossmon v. Texas, 563 U.S. 277

(2011). RLUIPA states that:

     [n]o government shall impose a substantial burden on the
     religious exercise of a person residing in or confined to an
     Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 7 of 19




      institution, as defined in section 1997 of this title, even if the
      burden results from a rule of general applicability, unless the
      government demonstrates that imposition of the burden on
      that person (1) is in furtherance of a compelling governmental
      interest; and (2) is the least restrictive means of furthering
      that compelling governmental interest.

42 U.S.C. § 2000cc-1. “To establish a prima facie case under section 3 of

RLUIPA, a plaintiff must demonstrate (1) that he engaged in a religious

exercise; and (2) that the religious exercise was substantially burdened.”

Smith v. Governor for Alabama, 562 F. App'x 806, 813 (11th Cir. 2014) (per

curiam) (internal quotation marks omitted).                The statute is to be

“construed in favor of a broad protection of religious exercise.” 42 U.S.C.

§ 2000cc-3(g).

      A “religious exercise” is defined as “any exercise of religion, whether

or not compelled by, or central to, a system of religious beliefs.” 42 U.S.C.

§ 2000cc-5(7)(A). The Court accepts that abstaining from the cutting of

hair can be a religious exercise.3 As such, the Court’s focus turns to



3
  The Court is aware of multiple faith systems that involve traditions or beliefs
regarding the shearing of hair. Similar to the Nazarite belief professed by plaintiff,
Rastafarianism, Sikhism, and some Indigenous American religions proscribe the
cutting a person’s hair. Orthodox Judaism mandates that men refrain from shaving
the payot. Conversely, the shaving or plucking of a person’s hair is viewed as a symbol
of asceticism and the eschewing of materialism in Hinduism, Buddhism, and among
some adherents of Catholicism. Many Muslims also shave their heads at the
completion of their Hajj or Umrah as a symbol of transformation.
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 8 of 19




whether the defendant’s refusal to grant a dispensation and forced cutting

created a substantial burden.

     A “substantial burden” is a “significant pressure which directly

coerces the religious adherent to conform his or her behavior accordingly.”

Smith, 502 F.3d at 1277 (internal quotations omitted). This includes

“pressure that tends to force adherents to forego religious precepts or . . .

that mandates religious conduct.” Midrash Sephardi, Inc. v. Town of

Surfside, 366 F.3d 1214, 1227 (11th Cir. 2004). “[T]he government's

action must be ‘more than . . . incidental’ and ‘must place more than an

inconvenience on religious exercise.’ That is, to constitute a substantial

burden under RLUIPA, the governmental action must significantly

hamper one's religious practice.”     Smith, 502 F.3d at 1277 (quoting

Midrash Sephardi, Inc., 366 F.3d at 1227). Hill’s denial of plaintiff’s

dispensation request and McFarland’s forcible cutting of his hair each

were more than an inconvenience and directly prevented plaintiff from

exercising an aspect of this faith.    As such, plaintiff’s RLUIPA claim

survives screening.

  III. Equal Protection Claims
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 9 of 19




     Plaintiff’s claim that prison policies mandating the length of his hair

violate the Equal Protection Clause, however, fail. “To establish an equal

protection claim, a prisoner must demonstrate that (1) he is similarly

situated to other prisoners who received more favorable treatment; and

(2) the state engaged in invidious discrimination against him based on

race, religion, national origin, or some other constitutionally protected

basis.” Sweet v. Sec’y Dept. of Corr., 467 F.3d 1311, 1318–19 (11th Cir.

2006). The discrimination must be intentional or purposeful. See Ashcroft

v. Iqbal, 556 U.S. 662, 676 (2009) (“Where the claim is invidious

discrimination in contravention of the First and Fifth Amendments, our

decisions make clear that the plaintiff must plead and prove that the

defendant acted with discriminatory purpose.”).            Even arbitrary

administration of [prison regulations], without purposeful discrimination,

does not violate the equal protection clause.” E & T Realty v. Strickland,

830 F.2d 1107, 1114 (11th Cir. 1987) (citations omitted); McCleskey v.

Kemp, 481 U.S. 279, 292–293 (1987) (simple disparity of treatment

between individuals of different races is insufficient to establish

discrimination).
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 10 of 19




     Plaintiff has offered no evidence that the decision to forcibly cut his

hair was motivated by religious discrimination or animus. In fact, the only

argument that he makes in support of this equal protection claim is that

“the Muslims have been permitted to grow a long beard but a Nazarite

cannot grow long hair.” Doc. 1 at 8. He has provided no evidence or

argument that he is similarly situated to those allowed to grow beards,

whom he suggests received more favorable treatment.          Furthermore,

though he alleges the policy was applied differently to Muslim inmates

than Nazarite inmates, his conclusory allegations do not indicate that the

disparate treatment resulted from religious animus or discrimination.

Therefore, his equal protection claims should be DISMISSED.

  IV.   Excessive Force Claims

     Plaintiff alleges that McFarland employed excessive force when

restraining him and cutting his hair. See doc. 8. The use of force in a

custodial setting violates the Eighth Amendment’s prohibition against

cruel and unusual punishment when it is not applied in a good-faith effort

to maintain or restore discipline but, rather, is administered “maliciously

and sadistically to cause harm.” Hudson v. McMillan, 503 U.S. 1, 5–6

(1992); Sears v. Roberts, 922 F.3d 1199, 1205 (11th Cir. 2019). It is not
     Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 11 of 19




necessary that the use of force resulted in a serious injury, as the focus is

directed to the nature of the act, not its degree. Wilkins v. Gaddy, 559

U.S. 34, 37–38 (2010).

      It is clear from the pleadings that McFarland applied force in

response to plaintiff refusing to comply with the direction to leave the food

line to get a haircut. Doc. 8 at 1–2. It is less clear what form of protest

plaintiff mounted to the direction. The amended complaint suggests that

plaintiff vocally expressed what he understood to be a constitutional right

and pulled his arm away from when McFarland tried to grab him. Id. at

1.   The disciplinary report provided in support of the amendment,

however, presents a different picture, stating that plaintiff made profane

threats against McFarland after refusing to comply with an order. Id. at

4. Regardless of the specific circumstances, the result was plaintiff being

subdued with a stun gun and escorted to medical for a haircut. Id. at 2 &

4.

      Though the use of the stun gun, it could be argued, was reasonable

and necessary to maintain discipline, see Bailey v. Hughes, 815 F. Supp.

2d 1246, 1264 (M.D. Ala. 2011) (recognizing as a core duty of corrections

officers “using reasonable force (in the form of a shock from a TASER) on
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 12 of 19




a non-compliant inmate”), plaintiff posed no threat when he was

subsequently restrained by handcuffs and rammed into a brick wall.

Taking plaintiff’s allegations as true, there was no need for the application

of additional malicious force. As such, plaintiff’s excessive force claim

survives screening.

  V.     Retaliation

       In alleging that he was “placed in lockdown segregation for

exercising [his] First Amendment Right,” plaintiff waves at a claim of

retaliation. Doc. 1 at 7; doc. 8 at 2. To prove a retaliation claim under the

First Amendment, an inmate needs to show (1) that his speech or act was

constitutionally protected, (2) that he suffered an adverse action from

prison officials that would deter a person of ordinary firmness from

engaging in such speech or act, and (3) that the protected speech or

conduct and adverse action were causally connected. Smith v. Mosley, 532

F.3d 1270, 1276 (11th Cir. 2008).       Though plaintiff alleges that his

placement in lockdown segregation was due to his exercise of his religious

rights, he gives few details as to how he attempted to express his rights.

The clearest statement of facts offered is the disciplinary report, which

indicates that at least one placement in segregation resulted from a failure
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 13 of 19




to follow instructions, insubordination, and verbal threats. Doc. 8 at 4.

Furthermore, as noted previously, the Eleventh Circuit has repeatedly

held that prison grooming policies imposing hair length restrictions do not

infringe upon a constitutional right. See, supra § 2. In the absence of a

showing that the adverse action resulted from a protected act, any

retaliation claim should also be DISMISSED.

  VI.   Injunctive Relief

     Plaintiff seeks a “preliminary and permanent injunction ordering

the United States’ Department of Corrections and Chaplin Hill” to permit

the him to grow his hair in accordance with this religion. Two subsequent

filings request injunctive relief only against the “United States’

Department of Corrections.” Doc. 8 at 3; doc. 9 at 3. A third seeks an

order “telling the Prison Officials not to cut [his] hair until this Case is

resolved.” Doc. 10 at 1. Plaintiff further implies that he will “be in danger

of being assaulted by prison guards for exercising [his] religion” if the

requested relief is not granted. Id. As discussed above, the United States

is not a proper party to this action as it has no authority over the Georgia

Department of Corrections. Therefore, and noting plaintiff’s suggestion

that further injury may be imminent, the Court construes the requests as
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 14 of 19




a motion for a temporary restraining order against the Georgia

Department of Corrections. Fed. R. Civ. P. 65(b)(1).

     The Prison Litigation Reform Act (PLRA) permits injunctive relief

only where (1) the relief is required by federal law; (2) “the relief is

necessary to correct the violation of a Federal right;” and (3) “no other

relief will correct the violation.” 18 U.S.C. § 3626(a)(1)(B). The Eleventh

Circuit has recognized that injunctive relief is among the remedies

contemplated by RLUIPA. See Smith, 502 F.3d at 1271 (“the phrase

“appropriate relief” in RLUIPA encompasses monetary as well as

injunctive relief.”). As such, it is not precluded by PLRA.

     Injunctive relief is a drastic remedy and its granting rests in the

discretion of the district court. See Carillon Imp., Ltd. v. Frank Pesce

Intern. Grp. Ltd., 112 F.3d 1125, 1126 (11th Cir. 1997) (citation omitted).

In order to warrant the granting of such relief, the movant must establish:

“(1) a substantial likelihood of success on the merits, (2) that irreparable

injury will be suffered if the relief is not granted, (3) that the threatened

injury outweighs the harm the relief would inflict on the other litigant,

and (4) if issued, the injunction would not be adverse to the public

interest.” Long v. Sec'y, Dep't of Corrs., 924 F.3d 1171, 1176 (11th Cir.
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 15 of 19




2019). Even read charitably, plaintiff’s pleadings and motions fail to

adequately address any of these factors.

     The request for injunctive relief is derivative of plaintiff’s RLUIPA

claim. Though he has adequately alleged a prima facie RLUIPA claim, he

has not sufficiently argued that he will ultimately prevail on its merits.

Once a prima facie case is made, the burden shifts to the defendants to

demonstrate that the policy is the “least restrictive means of furthering a

compelling governmental interest.” Knight, 797 F.3d at 943. Plaintiff

does not suggest that a less restrictive procedure is available for meeting

the prison’s interests. Instead, he hints at an argument that the existing

policy does not further a legitimate interest, as some prisons in other

states allow prisoners to grow long hair. Doc. 1 at 8. Though the practices

of other institutions are relevant, RLUIPA does not require prisons to

conform to the policies of “‘lowest common denominator’ when, in the

discretion of its officials, the removal of a challenged restriction poses an

appreciable risk to security.” Daker v. Wetherington, 469 F.Supp.2d 1231,

1239 (N.D. Ga. 2007).     Plaintiff also fails to address potential prison

interests other than security—such as discipline and hygiene.
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 16 of 19




      Plaintiff also fails to allege that irreparable injury will be suffered in

the absence of an injunction. The nature of hair is that it is persistently

growing and will, almost unquestionably, grow back once cut.              It is

conceivable that plaintiff believes the forced cutting of his hair will result

in an irreparable spiritual injury, but he has not articulated such concern.

Furthermore, as he has already been subjected to having his hair cut at

least once, by his own admission, an injunction at this point would not

redress any metaphysical injury or the breaking of a religious covenant.

Doc. 1 at 8 (“The consecration and oath between God and I was broken

and this injury is irreparable”). Having not alleged a potential injury,

plaintiff has also not demonstrated that the costs of not granting his

injunctive request outweigh the potential burden on the prison or the

public interest. Therefore, plaintiff’s motion for injunctive relief should

be DENIED.

                              CONCLUSION

      In summary, plaintiff’s religious exercise claims under the First

Amendment and the Religious Land Use and Institutionalize Persons Act

and claims of excessive force in violation of the Eighth Amendment survive

screening. The Clerk of Court is DIRECTED to forward a copy of this
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 17 of 19




Order, along with plaintiff’s Complaint, to the Marshal for service upon

the named defendants. The Court RECOMMENDS that the United

States be DISMISSED from this case as an improper party. The Court

also recommends that plaintiff’s equal protection, and retaliation claims

be DISMISSED for failure to state a claim.                  It is further

RECOMMENDED that plaintiff’s motions for injunctive relief be

DENIED. Doc. 9 & 10.

     Moreover, it is time to pay his filing fee. Since his PLRA paperwork

reflects an average monthly balance of $0 and average monthly deposits of

$0, doc. 7 at 1, he owes a no fee at this time. See 28 U.S.C. § 1915(b)(1)

(requiring an initial fee assessment “when funds exist,” under a specific

20 percent formula). Plaintiff’s custodian (or designee) shall remit the $28

partial filing fee and set aside 20 percent of all future deposits to his

account, then forward those funds to the Clerk each time the set aside

amount reaches $10.00, until the balance of the Court’s $350.00 filing

fee has been paid in full. In the event that plaintiff is transferred to

another facility, his present custodian shall forward a copy of this Order

and all financial information concerning payment of the filing fee and

costs in this case to his new custodian. The balance due from plaintiff
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 18 of 19




shall be collected by the custodian at all future facilities in accordance with

the terms of this Order. A copy of this Order and of the Consent to

Collection of Fees form Trust Account shall be served upon plaintiff and

his current custodian. The payment portion of this Order is to be

implemented immediately, as it is not subject to the adoption provision of

Fed. R. Civ. P. 72(b).

      This report and recommendation (R&R) is submitted to the district

judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this

Court’s Local Rule 72.3. Within 14 days of service, any party may file

written objections to this R&R with the Court and serve a copy on all

parties. The document should be captioned “Objections to Magistrate

Judge’s Report and Recommendations.” Any request for additional time

to file objections should be filed with the Clerk for consideration by the

assigned district judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the   magistrate   judge’s   findings   and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of
    Case 6:19-cv-00097-JRH-CLR Document 12 Filed 08/27/20 Page 19 of 19




rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).

     SO REPORTED AND RECOMMENDED, this 26th day of

August, 2020.


                                     _______________________________
                                     ______________
                                                  _________
                                                          ____
                                     CHR
                                      H  ISTO
                                           TO P ER L. RAY
                                      HRISTOPHER
                                            OPH
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
